DETAILED ACTION
This office action is a response to the application filed 3 January 2019, claiming domestic benefit of provisional application 62/613,364 filed 3 January 2018.  On 15 October 2020, the applicant has elected without traverse claims 1-12; claims 13-20 have been withdrawn.  Claims 1-12 are pending and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 October 2020 and 6 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al. (US 2013/0036236 A1), hereafter referred Morales, in view of Neethling et al. (US 2015/0312424 A1), hereafter referred Neethling.

Regarding claim 1, Morales teaches a system for facilitating data transmission comprising:
a verified and decentralized consensus network (Morales, [0011]; peer-to-peer geographical routing overlay network organize connections and detect a geographically close neighbor in a decentralized manner) comprising a plurality of node (Morales, [0012]; the geographic overlay network group together nodes that are geographically close).  Morales does not expressly teach wherein at least one of the nodes is configured to:
(a)    determine a target node from the plurality of nodes to be verified;

(c)    receive a token for verifying the target node.
However, Neethling teaches wherein at least one of the nodes is configured to:
(a)    determine a target node from the plurality of nodes to be verified (Neethling, [0022]; conducting verification of a UE trust-rating by verifying data received from the UE that relates to its trust-rating);
(b)    verify the target node by validating a geographic location of the target node and a time of the target node (Neethling, [0025]-[0029]; utilizing the geographic location of the UE as a factor in determining the trust-rating of the UE, and verify the location for a predetermined period of time); and
(c)    receive a token for verifying the target node (Neethling, [0035]; the method includes utilizing the trust-rating of a UE as a factor to determine whether to enact a contract that provides consumption service at a discount to the UE.  The examiner contends that the UE having the contract for the discounted consumption service is equivalent to receiving a token that the UE has been verified).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales to include the above recited limitations as taught by Neethling in order to manage contracts for consumption type services (Neethling, [0001]).

Regarding claim 5, Morales in view of Neethling teaches the system of claim 1 above.  Morales does not expressly teach wherein the target node is determined based on a history of validation associated with the target node.
However, Neethling teaches wherein the target node is determined based on a history of validation associated with the target node (Neethling, [0045]; verification is done more frequently for a UE with a lower trust-rating and less frequently for a UE with a higher trust-rating).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales to include the above recited limitations as taught by Neethling in order to manage contracts for consumption type services (Neethling, [0001]).

Regarding claim 6, Morales in view of Neethling teaches the system of claim 1 above.  Morales does not expressly teach wherein the target node is determined based on a score that is a function of a previous validation of the target node.
However, Neethling teaches wherein the target node is determined based on a score that is a function of a previous validation of the target node (Neethling, [0021]; the UE trust-rating is modified over time to more accurately reflect the actual trustworthiness of contract requests emanating from the UE).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales to include the above recited limitations as taught by Neethling in order to manage contracts for consumption type services (Neethling, [0001])
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Neethling as applied to claim 1 above, and further in view of Dotchkoff et al. (US 2019/0124507 A1), hereafter referred Dotchkoff.

Regarding claim 2, Morales in view of Neethling teaches the system of claim 1 above.  Morales in view of Neethling does not expressly teach wherein the target node is a gateway device that is capable of providing data transmission service.
However, Dotchkoff teaches wherein the target node is a gateway device that is capable of providing data transmission service (Dotchkoff, Fig. 2-3, [0035]-[0037]; the computing device 200 may be the IoT devices 341-343, the IOT support service 351, and gateway devices 311 and 312, where the gateway devices may be edge devices that serve as network intermediaries between one or more IoT devices and an IoT support service).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales in view of Neethling to include the above recited limitations as taught by Dotchkoff in order to support IoT devices to receive IoT services (Dotchkoff, [0034]).

Regarding claim 3, Morales in view of Neethling further in view of Dotchkoff teaches the system of claim 2 above.  Morales in view of Neethling does not expressly teach wherein the target node bridges one or more low power wireless devices to a wide area network.
(Dotchkoff, [0028]-[0029]; the computing device can be a bridge in a Low-Power Wide-Area Network (LPWAN)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales in view of Neethling to include the above recited limitations as taught by Dotchkoff in order to support IoT devices to receive IoT services (Dotchkoff, [0034]).

Regarding claim 4, Morales in view of Neethling further in view of Dotchkoff teaches the system of claim 2 above.  Further, Morales teaches wherein the data transmission service is wireless data transmission (Morales, [0026]; the network and communication used includes wireless data networks e.g. WiFi, Wimax, 802.xx, and cellular networks).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Neethling as applied to claim 1 above, and further in view of Biyani et al. (US 2019/0036906 A1), hereafter referred Biyani.

Regarding claim 7, Morales in view of Neethling teaches the system of claim 1 above.  Morales in view of Neethling does not expressly teach wherein validating the time of the target node comprises using a time synchronization protocol
(Biyani, [0074]; the IOT gateway implements a time-synchronization mechanism to validate data events).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales in view of Neethling to include the above recited limitations as taught by Biyani in order to approach secure data exchange required by IoT devices (Biyani, [0074]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Neethling as applied to claim 1 above, and further in view of Maxemchuk et al. (US 2010/0002583 A1), hereafter referred Maxemchuk.

Regarding claim 8, Morales in view of Neethling teaches the system of claim 1 above.  Morales in view of Neethling does not expressly teach wherein validating the geographic location of the target node comprises triangulating the location of the target node with aid of multiple nodes located within pre-determined proximity of the target node.
However, Maxemchuk teaches wherein validating the geographic location of the target node comprises triangulating the location of the target node with aid of multiple nodes located within pre-determined proximity of the target node (Maxemchuk, [0029]; a known technique for determining geographic location instead of through GPS devices is an iterative triangulation technique using information from neighboring nodes).
(Maxemchuk, [0009]).

Regarding claim 9, Morales in view of Neethling teaches the system of claim 1 above.  Morales in view of Neethling does not expressly teach wherein the at least one node is configured to further select one or more nodes from the network of nodes for verifying the geographic location of the target node or the time of the target node.
However, Maxemchuk teaches wherein the at least one node is configured to further select one or more nodes from the network of nodes for verifying the geographic location of the target node (Maxemchuk, [0029]; the verification of the geographic location with iterative triangulation of the neighboring nodes and is thus performed by the neighboring nodes of the target node).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales in view of Neethling to include the above recited limitations as taught by Maxemchuk in order to better model the network for a predetermined geographical area including locating bottlenecks (Maxemchuk, [0009]).

Regarding claim 10, Morales in view of Neethling further in view of Maxemchuk teaches the system of claim 9 above.  Morales does not expressly teach wherein a 
However, Neethling teaches wherein a value of the token is determined based on a result of validating and verifying the geographic location of the target node or the time of the target node (Neethling, [0054]; the trust-rating determination includes conducting a greater number of geographic location verifications in respect of contract requests received from a UE in a geographic location which provides a greater discount in respect of contract costs).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales to include the above recited limitations as taught by Neethling in order to manage contracts for consumption type services (Neethling, [0001]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Neethling as applied to claim 1 above, and further in view of Lv et al. (US 2018/0343052 A1), hereafter referred Lv.

Regarding claim 11, Morales in view of Neethling teaches the system of claim 1 above.  Morales in view of Neethling does not expressly teach wherein a value of the token is determined based on a density of the plurality of nodes of the network.
However, Lv teaches wherein a value of the token is determined based on a density of the plurality of nodes of the network (Lv, [0067]-[0068]; the collection rule may include a scanning speed which includes determining a density of terminals in the target area).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales in view of Neethling to include the above recited limitations as taught by Lv in order to avoid that the node cannot collect the service data in time (Lv, [0068]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Neethling as applied to claim 1 above, and further in view of Zhang (US 2017/0346833 A1).

Regarding claim 12, Morales in view of Neethling teaches the system of claim 1 above.  Morales in view of Neethling does not expressly teach wherein the at least one node is configured to further record a result of verifying the target node in a block of the blockchain.
However, Zhang teaches wherein the at least one node is configured to further record a result of verifying the target node in a block of the blockchain (Zhang, [0052]; the control node verifies the to-be-verified node and records in a next new block to thereby add the record to the blockchain).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Morales in view of Neethling to include the above recited limitations as taught by Zhang in order to allow for traceability (Zhang, [0052]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./Examiner, Art Unit 2416                   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416